DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelly McGlashen (registration 60927) on 11/01/2021.
The application has been amended as follows: 
In the Claims:
Amend claim 3 as follows: 
Claim 3 (original) The carrier of claim 1, wherein the carrier comprises: a first support terminal supported by the carrier. the first support terminal configured to provide a mechanical connection between the carrier and the external device: and a second support terminal supported by the carrier. the second support terminal configured to provide a mechanical connection between the carrier and the external device. wherein at least one of the first support terminal and the second support terminal are configured to retain the first container portion in the assembled configuration with the second container portion.   


Amend claim 12 as follows: 
Claim 12 (original) The capacitor carrier assembly of claim 10, wherein the carrier comprises: a first support terminal supported by the carrier. the first support 


Examiner’s Note
The Examiner indicated on 03/02/2021 to Kelly McGlashen that claims 3 and 12 needed to be amended in an Examiner’s Amendment so that the claims can be depended on its respective independent claims instead of cancelled claims in the Amended Claims (filed on 10/22/2021) cancelling claims 2 and 11.

Response to Applicants Amendments and Remarks	
Applicant's Claim Amendments and Remarks, filed on 10/22/2021, with respect to the 102 rejection of independent claims 1 and 10 are persuasive due to amending the claims by rolling-up and incorporating the limitations of claims 2 and 11 into the respective independent claims. Claims 2 and 11 has been fully considered and is persuasive in defining the limitation between the first container portion and second container portion through the retention structure of the of the first and second connection terminals:
Where the first connection terminal and the second connection terminal are configured to retain the first container portion in the assembled configuration with the second container portion.
 
The rejection of claims 1 and 10 and the rejection and objection of the depended claims cited in the last Office Action (mailed on 07/22/2021) are withdrawn.

Allowable Subject Matter
Claims 1, 3-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a carrier for a capacitor that includes a casing, a first capacitor lead that protrudes from the casing and a second capacitor lead that protrudes from the casing, the carrier comprising: …and the first connection terminal and the second connection terminal are configured to retain the first container portion in the assembled configuration with the second container portion, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 3-9 are allowed.
Regarding independent claim 10, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a capacitor carrier assembly comprising a carrier and a capacitor disposed in the carrier, wherein the capacitor includes: …and the first connection terminal and the second connection terminal are configured to retain the first container portion in the assembled configuration with the second container portion, as recited in combination in independent claim 10. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 10, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 12-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847